UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH BUTLER, a/k/a Harlem,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cr-00048-FL-1)


Submitted:   November 19, 2014              Decided:   November 24, 2014


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith    Butler     appeals        the    district    court’s       judgment

revoking his supervised release and sentencing him to fifty-one

months’ imprisonment.             Butler contends that his sentence is both

procedurally      and     substantively        unreasonable         because      the   court

considered an impermissible sentencing factor.                          Because Butler

did not raise this issue in the district court, review is for

plain error.       United States v. Webb, 738 F.3d 638, 640 (4th Cir.

2013).     Under plain error review, Butler must show that (1) the

court erred, (2) the error was clear and obvious, and (3) the

error affected his substantial rights.                     Id. at 640-41.          Even if

Butler meets his burden, we retain discretion to recognize the

error and will deny relief unless the error “seriously affect[s]

the     fairness,       integrity        or   public       reputation       of    judicial

proceedings.”          Id. at 641 (internal quotation marks omitted).

Finding no error, we affirm.

               “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                        Webb, 738 F.3d

at 640.     We will affirm a sentence imposed after revocation of

supervised       release    if    it     is   within      the   applicable        statutory

maximum    and     not     “plainly       unreasonable.”            United       States    v.

Crudup,    461    F.3d     433,    438    (4th     Cir.    2006).      In     determining

whether    a     revocation       sentence        is    plainly    unreasonable,          this

court     first        assesses     the       sentence       for     unreasonableness,

                                              2
following the procedural and substantive considerations that are

at issue during its review of original sentences.                            Id. at 438-

39.     In    this      initial     inquiry,    we    take      a    more    “deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted).

              In exercising its discretion, the “district court is

guided by the Chapter Seven policy statements in the federal

Guidelines manual, as well as the statutory factors applicable

to revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e).”

Webb,   738      F.3d    at   641.       “Chapter     Seven      instructs       that,    in

fashioning       a     revocation    sentence,       ‘the      court    should     sanction

primarily the defendant’s breach of trust, while taking into

account, to a limited degree, the seriousness of the underlying

violation        and    the   criminal    history         of   the    violator.’”        Id.

(quoting U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b)

(2012)).      In determining the length of a sentence imposed upon

revocation       of     supervised    release,       18    U.S.C.      § 3583(e)    (2012)

requires     a    sentencing      court    to   consider        all    but   two    of   the

factors listed in 18 U.S.C. § 3553(a).                          One of the excluded

factors is the need for the sentence “to reflect the seriousness

of the offense, to promote respect for the law, and to provide



                                            3
just punishment for the offense.”                          18 U.S.C. § 3553(a)(2)(A);

Crudup, 461 F.3d at 439.

              A         supervised        release          revocation        sentence       is

procedurally            reasonable        if    the        district       court     properly

calculates the Chapter Seven advisory policy statement range and

explains the sentence adequately after considering the policy

statements and the 18 U.S.C. § 3553(a) factors it is permitted

to consider in a supervised release revocation case.                              18 U.S.C.

§ 3583(e) (2013); United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010); Crudup, 461 F.3d at 439.                          A revocation sentence

is    substantively           reasonable       if    the     district     court    states    a

proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum.                               Crudup, 461

F.3d   at     440.        Only   if   a    sentence        is     found   procedurally      or

substantively           unreasonable       will      we    “then    decide    whether    the

sentence is plainly unreasonable.”                        Id. at 439.        A sentence is

plainly unreasonable if it is clearly or obviously unreasonable.

Id.

              We        have     recognized           that      “[a]lthough        § 3583(e)

enumerates the factors a district court should consider when

formulating         a     revocation       sentence,         it    does    not     expressly

prohibit a court from referencing other relevant factors omitted

from the statute.”              Webb, 738 F.3d at 641.               As long as a court

does    not       base    a    revocation           sentence      predominately     on   the

                                                4
§ 3553(a)(2)(A) factors, “mere reference to such considerations

does not render a revocation sentence procedurally unreasonable

when    those     factors      are   relevant    to,        and     considered        in

conjunction with, the enumerated § 3553(a) factors.”                            Id. at

642.

            We conclude that the district court imposed the fifty-

one    month     sentence     predominately     on    permitted          factors     and

referenced “respect for the law” in conjunction with the need to

sanction Butler for his breach of trust and to deter him and

others from violating conditions of release in the future.                          See

Webb, 738 F.3d at 642 (references to omitted sentencing factors

were related to references to permissible sentencing factors).

Accordingly, we find no procedural or substantive error in the

sentence.

            We therefore affirm the district court’s judgment.                       We

dispense       with    oral   argument   because          the    facts    and      legal

contentions      are   adequately    presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         5